ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Prather, 2012 IL App (2d) 111104




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    CLARENCE W. PRATHER, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-11-1104


Filed                      October 29, 2012


Held                       In a prosecution for aggravated battery of a victim defendant knew to be
(Note: This syllabus       pregnant, testimony that the victim had used a home pregnancy test kit
constitutes no part of     and had shown defendant the positive result just before the assault was
the opinion of the court   improperly excluded, since the evidence was not offered to prove the
but has been prepared      victim was in fact pregnant, but only as proof defendant had notice she
by the Reporter of         was pregnant, no foundation was necessary, and there was no legal basis
Decisions for the          for exclusion.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Lee County, No. 11-CF-109; the Hon.
Review                     Ronald M. Jacobson, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                  Henry S. Dixon, State’s Attorney, of Dixon (Lawrence M. Bauer and
Appeal                      Marshall M. Stevens, both of State’s Attorneys Appellate Prosecutor’s
                            Office, of counsel), for the People.

                            Thomas A. Lilien and Steven E. Wiltgen, both of State Appellate
                            Defender’s Office, of Elgin, for appellee.


Panel                       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice Hutchinson concurred in the
                            judgment and opinion.




                                              OPINION

¶1          In this case, the State charged the defendant, Clarence Prather, with committing an
        aggravated battery on a victim whom the defendant knew to be pregnant (720 ILCS 5/12-
        4(b)(11) (West 2010)). Prior to trial, the State filed a motion in limine seeking permission
        for the alleged victim (B.R.) to testify that she had used a home pregnancy test kit and had
        shown the positive result to the defendant. The State sought to introduce this testimony as
        evidence that the defendant was aware that B.R. was pregnant, not as evidence that B.R. was
        in fact pregnant. The trial court held that, absent introduction of the test kit itself, the
        testimony would be unfairly prejudicial. It stated as a further basis for the bar that it did not
        deem a home pregnancy test to be acceptable as scientific evidence under the standard of
        Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). The State filed a certificate of
        impairment and now appeals. We reverse and remand.

¶2                                          BACKGROUND
¶3          The State filed a five-count information against the defendant: two counts of aggravated
        battery (victim pregnant); one count of obstructing justice (720 ILCS 5/31-4(a) (West 2010));
        and two counts of domestic battery (family or household member) (720 ILCS 5/12-3.2(a)(1)
        (West 2010)). All of these counts related to the defendant’s alleged assault on B.R. on May
        31, 2011. Prior to trial, the State filed a motion in limine seeking to admit B.R.’s testimony
        that, before the battery took place on May 31, 2011, she used a home pregnancy test that
        indicated that she was pregnant, and she “showed the result of the test” to the defendant. The
        State asked that the court admit “the result of the home pregnancy test” as nonhearsay to
        show that the defendant was aware that there was a substantial probability that the victim was
        pregnant.
¶4          The court held a hearing on all motions in limine on November 1, 2011. The court


                                                  -2-
     initially assumed that the State was seeking to admit the test device as an exhibit. The State
     clarified that it was seeking to use B.R.’s testimony concerning the test. The court then asked
     if a proper foundation existed for that testimony.
¶5        The defendant argued that, even if the State were using the testimony to prove notice,
     there was indeed a problem with the foundation for the testimony and that, even beyond
     establishing that B.R. used the test properly, the State would have to validate the technology
     of the device under Frye standards. The State argued that any doubts about B.R.’s testimony
     would go to the testimony’s weight, not its admissibility, and stated that it would agree to a
     limiting instruction informing the jurors that they could consider B.R.’s testimony only as
     evidence of notice to the defendant that B.R. was pregnant, not as evidence that she was
     actually pregnant. The court reserved ruling and asked the parties to present case law, stating
     that it “struggle[d] here with where a physical item is relied on for hearsay purposes and the
     weight that a jury might assign to that without delving into the issues [of scientific reliability]
     that [the defendant] raised.”
¶6        The next day, when the hearing resumed, the court raised a question as to whether the
     issue was one of hearsay or was a different evidentiary issue:
          “I had some concerns over whether or not *** it was actually hearsay or evidentiary [sic]
          issue and I believe if I recall correctly your argument was that you wished to have
          testimony introduced that the victim either showed and/or told the defendant the results
          of the test, but that my indication was that absent an evidentiary basis for that, that, that
          I was seriously concerned about whether that hearsay statement should be allowed ***.”
     The court told defense counsel that “I know you argued as I’ve just stated that there’s some
     concern about whether or not it, in fact, is a hearsay statement subject to that kind of
     admission.” Defense counsel responded:
          “I agreed with the Court at the time and took it beyond the initial foundation to go back
          to the fact that it’s a scientific based concept. That without foundation as to the science
          that goes into it and the foundation as to whether or not the person even followed the
          instructions and in applying that science I think it’s inadmissible based on the lack of
          foundation.”
¶7        The court noted that the State, to show the aggravating circumstance for the battery, had
     to prove that the defendant was aware that B.R. was pregnant. The State agreed that it needed
     to prove this, and reaffirmed that it wanted to use the testimony to prove the defendant’s
     awareness of the pregnancy, not to prove the existence of the pregnancy. The court asked,
     “What’s the difference between the two?” The State replied:
              “If we were admitting it to prove *** the matter asserted, then it would be hearsay,
          but since it’s only being used *** for *** notice to the defendant, then the jury can
          consider it only to the extent of the knowledge that the defendant had prior to committing
          the battery ***.”
     The court then asked:
          “[W]hat you’re asking me to authorize is for that element of the case to be proven by a
          hearsay statement instead of producing the actual item that has scientific value as
          evidence, am I correct?”

                                                -3-
       The State responded that it was not offering B.R.’s statement for the truth of the matter
       asserted, so the testimony would not be hearsay. The court next asked:
           “You’re trying to prove that part of your case by a statement, not the actual physical item
           that the woman had in her hand that she alleges that he saw. Am I correct?”
       The State responded that B.R.’s displaying of the test was notice to the defendant. The court
       further asked:
           “[W]hat you’re asking me to authorize is for a jury to hear testimony from [B.R.] that she
           showed this item to the defendant without having the item available for review by anyone
           in this case and you’re going to then argue to the jury on that basis that [the defendant]
           knew or should have known that [B.R.] was expecting because of that statement. Am I
           correct?”
       The State said that that was correct.
¶8         The court then ruled against the State:
           “It’s my opinion that absent the item itself which could be reviewed by the defendant and
           testified to by [B.R.] that the value of [B.R.’s] statement allegedly as nonhearsay or an
           exception to hearsay is extremely prejudicial and, in fact, would be insufficient by itself
           to justify a conviction of the defendant and for that reason I’m going to deny the request
           to allow that.”
       The court further stated that, in making this ruling, it was “incorporating concerns that
       [defense counsel] had about whether a Frye hearing” was necessary:
           “I’ve not heard any testimony that anywhere in the State of Illinois or for that matter in
           the country that *** a pregnancy test is actually allowed to be introduced in Court as
           evidence of pregnancy, and if that can’t be done ***, then it doesn’t make sense to me
           that testimony about that should be allowed either.”
       The State filed a certificate of impairment and a notice of appeal.

¶9                                          II. ANALYSIS
¶ 10       On appeal, the State argues that the court erred in barring it from presenting B.R.’s
       testimony that she showed the defendant the positive result of the home pregnancy test,
       because it was not seeking to use the testimony to prove, as a matter of scientific fact, that
       B.R. was pregnant, but only to show that B.R. believed herself to be pregnant and
       communicated that fact to the defendant. The State contends that, because the evidence was
       being offered to show the defendant’s knowledge or belief, not the fact of pregnancy, the
       State was not required to establish the scientific credentials of the test pursuant to Frye. The
       State also argues that there was no other valid basis for excluding the evidence.
¶ 11       We begin by briefly noting what is not at issue here, namely, whether the proffered
       testimony is hearsay. On appeal, neither party contends that the evidence is hearsay. Further,
       although the trial court sometimes referred to the proffered testimony as a “hearsay
       statement,” its comments as a whole indicate that it used the phrase to emphasize the fact that
       the State wanted to introduce B.R.’s testimony about an object instead of offering the object
       itself into evidence, and not as a conclusion that the testimony actually was hearsay. The trial

                                                 -4-
       court did not make any finding that the evidence was inadmissible because it was hearsay.
       Indeed, evidence that is offered to show a person’s knowledge or awareness of a
       circumstance and not to establish the truth of the circumstance is not hearsay. People v.
       Jenkins, 2012 IL App (2d) 091168, ¶ 17. Here, the State concedes that it must also establish
       that B.R. actually was pregnant, and it has stated that it intends to offer different evidence
       as to that element. Thus, the only issue here is whether B.R.’s testimony about the test result,
       and her showing of that result to the defendant, was admissible solely as proof that the
       defendant had been given notice that B.R. was pregnant at the time he allegedly battered her.
       Because the State is not seeking to introduce the testimony for the truth of the matter
       allegedly “stated” by the test, i.e., to prove that B.R. was in fact pregnant, it is not excludable
       as hearsay. Id.
¶ 12        Moreover, we note that the State agreed that a limiting instruction should be given in
       connection with the testimony about the home pregnancy test result, advising the jury that
       the evidence was being presented only to establish notice to the defendant and could not be
       considered as evidence that B.R. was in fact pregnant. Such a limiting instruction would be
       an appropriate way to prevent the jury from considering the test result for the truth of the
       matter asserted–that B.R. was pregnant at the time of the battery. See People v. Williams, 233
Ill. App. 3d 1005, 1017 (1992). We therefore need not discuss the issue of hearsay further.
       We examine in turn each of the other possible bases for the trial court’s ruling.

¶ 13                                  The Applicability of Frye
¶ 14       The Frye test has been recently codified by Illinois Rule of Evidence 702. See Ill. R.
       Evid. 702, Comment (eff. Jan. 1, 2011) (noting that Frye is the source of the rule). Rule 702
       states:
           “Where an expert witness testifies to an opinion based on a new or novel scientific
           methodology or principle, the proponent of the opinion has the burden of showing the
           methodology or scientific principle on which the opinion is based is sufficiently
           established to have gained general acceptance in the particular field in which it belongs.”
           Ill. R. Evid. 702 (eff. Jan. 1, 2011).
       The Frye standard as enunciated in Rule 702 refers only to expert testimony. However, the
       standard has been extended so that it may also be applied to technologies used by nonexperts.
       See People v. Mann, 397 Ill. App. 3d 767, 768-72 (2010) (applying Frye to determine
       whether a light detection and ranging (LIDAR) reading, a technology used by a nonexpert,
       was proper evidence of a vehicle’s speed).
¶ 15       The Frye standard has two parts: the general acceptance rule, and the “new or novel”
       rule, which must be applied first to decide whether the general acceptance test is necessary.
       See People v. McKown, 236 Ill. 2d 278, 282-83 (2010). We review de novo a trial court’s
       determination of whether a Frye hearing is necessary and whether a particular scientific
       method, technique, or test is generally accepted in the relevant scientific community. In re
       Commitment of Simons, 213 Ill. 2d 523, 531 (2004). “In conducting such de novo review, the
       reviewing court may consider not only the trial court record but also, where appropriate,
       sources outside the record, including legal and scientific articles, as well as court opinions

                                                  -5-
       from other jurisdictions.” Id.
¶ 16        “[T]he Frye standard dictates that scientific evidence is admissible at trial only if the
       methodology or scientific principle upon which the opinion is based is ‘sufficiently
       established to have gained general acceptance in the particular field in which it belongs.’ ”
       Id. at 529-30 (quoting Frye, 293 F. at 1014). However, “the Frye test is necessary only if the
       scientific principle, technique or test *** is ‘new’ or ‘novel.’ ” McKown, 236 Ill. 2d at 282-
       83.
¶ 17        In this case, the first step of the Frye standard is not met, because the technology that the
       State sought permission for B.R. to testify about–a home pregnancy test–is neither new nor
       novel. The second step, the general-acceptance test, is applied only when the proposed
       evidence is “based on a new or novel scientific methodology or principle.” Ill. R. Evid. 702
       (eff. Jan. 1, 2011). Here, the basic principle involved, that human chorionic gonadotropin
       (hCG) in the urine is an early sign of pregnancy, has been known since the 1920s; many of
       the methodologies that allowed easy detection of the hormone were developed in the 1970s.
       See A Timeline of Pregnancy Testing in A Thin Blue Line: The History of the Pregnancy
       T e s t K i t , O f f i c e o f H i s t o r y, N a t i o n a l In s t i t u t e s o f H e a l t h ,
       http://www.history.nih.gov/exhibits/thinblueline/timeline.html (last visited Sept. 24, 2012)
       (giving the history of pregnancy testing). Home pregnancy tests have been in wide use for
       over 30 years and are regulated by the federal Food and Drug Administration. Id. This
       technology incontestably is not novel; so much so that the core scientific principles and
       methodologies even predate Illinois’s adoption of the Frye standard, which did not begin
       until 1981. See People v. Baynes, 88 Ill. 2d 225, 240 (1981) (considering polygraph testing
       under the Frye standard). (This fact may account for the dearth of case law involving home
       pregnancy tests.) Thus, unless the particular home pregnancy test used by B.R. incorporated
       some fundamentally new methodology,1 no Frye hearing was necessary to admit evidence
       regarding the test. See Donnellan v. First Student, Inc., 383 Ill. App. 3d 1040, 1059 (2008)
       (where an imaging technique had been in broad use for more than a decade, having a hearing
       on the acceptance of the technique was unnecessary); see also Seavey v. State, 57 So. 3d 978,
       979 (Fla. Dist. Ct. App. 2011) (affirming summary denial of defendant’s postconviction
       claim that his attorney should have requested a Frye hearing regarding the victim’s
       pregnancy test).
¶ 18        Moreover, no Frye-standard validation of a test result is necessary when the State is
       introducing it to show a defendant’s knowledge of a condition. “Knowledge,” in this sense,
       is not scientific or logical certainty, but only awareness of a “substantial probability.” See
       720 ILCS 5/4-5 (West 2010) (under the general definition of “acts knowingly” contained in
       the Criminal Code of 1961, “[k]nowledge of a material fact includes awareness of the
       substantial probability that the fact exists”). Our supreme court has affirmed that a


               1
                 We note that advances in packaging, such as the current generation of tests that create
       digital displays with words such as “PREGNANT” or “NOT PREGNANT,” do not render a device
       “novel.” See Mann, 397 Ill. App. 3d at 771 (approving of the proposition “that Frye requires review
       only of the general scientific process, not individual products employing the process”).

                                                  -6-
       defendant’s knowledge of his victim’s pregnancy can be demonstrated through circumstantial
       evidence that is far less scientific than a home pregnancy test result. See People v. Shum, 117
Ill. 2d 317, 361-62 (1987) (defendant’s knowledge of victim’s pregnancy established by the
       fact that victim was nine months’ pregnant at the time of the attack, defendant had known
       the victim for four or five months before the attack, and the baby was of normal weight); cf.
       People v. Ehlert, 211 Ill. 2d 192, 237 (2004) (Thomas, J., dissenting, joined by Garman, J.)
       (mother’s knowledge of her own pregnancy established in part by her report of a positive
       result on a home pregnancy test and in part by her previous experience with being pregnant).
       Accordingly, the trial court erred to the extent that it barred the evidence on the basis of Frye.

¶ 19                Was the Testimony Properly Barred for Lack of Foundation?
¶ 20        The trial court’s second basis for its ruling was that, in order to lay a proper foundation
       for the proffered testimony by B.R., the State would need to introduce the home pregnancy
       test device itself into evidence. As the State did not propose to produce the test device at
       trial, the trial court believed that any testimony about the test would be “extremely
       prejudicial” and therefore barred the testimony. The grant or denial of a motion in limine is
       an evidentiary ruling that we review for an abuse of discretion. People v. Starks, 2012 IL App
       (2d) 110273, ¶ 20. A trial court abuses its discretion where its ruling is arbitrary, fanciful, or
       unreasonable, where no reasonable person would take the view adopted by the trial court
       (People v. Anderson, 367 Ill. App. 3d 653, 664 (2006)), or where its ruling rests on an error
       of law (Cable America, Inc. v. Pace Electronics, Inc., 396 Ill. App. 3d 15, 24 (2009)).
¶ 21        Here, despite our commitment to honoring the trial court’s exercise of its discretion, we
       are unable to locate a legal basis for the trial court’s ruling among the rules of evidence.
       Relevant evidence ordinarily should be admitted, unless “otherwise provided by law.” Ill. R.
       Evid. 402 (eff. Jan. 1, 2011). Evidence is relevant if it tends “to make the existence of any
       fact that is of consequence to the determination of the action either more probable or less
       probable.” Ill. R. Evid. 401 (eff. Jan. 1, 2011); see also In re A.W., 231 Ill. 2d 241, 256
       (2008).
¶ 22        There can be no serious dispute that the evidence at issue–B.R.’s testimony that she
       showed the defendant the positive result of her home pregnancy test–would be relevant to
       the question of whether the defendant was given notice that, at the time that he allegedly
       battered B.R., there was a substantial probability that she was pregnant. We note that, to meet
       this standard, the evidence need not be conclusive. Hawn v. Fritcher, 301 Ill. App. 3d 248,
       254-55 (1998). The defendant argues that here, the relevance of the proffered testimony was
       not clear because the State’s description of how B.R. would testify–that she simply showed
       the defendant the home pregnancy test device–did not establish that the defendant knew what
       the device was or what it meant. However, the limited nature of the proffer did not make the
       proffered evidence irrelevant:
            “ ‘[M]ost convictions result from the cumulation of bits of proof which, taken singly,
            would not be enough in the mind of a fair minded person. All that is necessary, and all
            that is possible, is that each bit may have enough rational connection with the issue to
            be considered a factor contributing to an answer.’ ” (Emphasis in original.) Id. at 255


                                                  -7-
            (quoting United States v. Pugliese, 153 F.2d 497, 500 (2d Cir. 1945) (Learned Hand, J.)).
       Clearly, the defendant could challenge the proffered evidence–for example, by claiming that
       he never saw the pregnancy test device, that it did not show that B.R. was pregnant, that he
       did not understand what it meant, or even (as counsel argues on appeal) that he would not
       “know a home pregnancy test from a tapered roller bearing.” However, the existence of these
       potential defenses does not mean that the proffered evidence can be barred for lack of
       relevance.
¶ 23        The trial court’s comments reflect its discomfort with the fact that the State sought to rely
       on B.R.’s testimony about the pregnancy test rather than on the device itself. In essence, by
       introducing such testimony, the State would be asking the jury to accept B.R.’s statements
       that (1) the test was positive, and (2) she showed that positive result to the defendant. On the
       first of these points, the device itself (showing a positive result) clearly would be stronger
       evidence than B.R.’s word. However, the weaker evidentiary value of B.R.’s statements
       about the test is not a valid reason to bar such testimony. The credibility problems presented
       by the proffered testimony are no different than if B.R. were to testify that she told the
       defendant directly that she was pregnant. Either way, the defendant could argue that B.R. was
       lying, and either way, the jurors would have to resolve for themselves whether to believe
       B.R.’s statements. We do not believe that the fact that a supposedly accurate device (the
       home pregnancy test) was involved would be likely to influence this credibility
       determination.
¶ 24        We are troubled by the trial court’s statement that the proffered evidence would be
       “extremely prejudicial.” The prejudicial quality of evidence certainly can play a role in
       determinations about admissibility: relevant evidence may be excluded if the danger that it
       will unfairly prejudice the jury substantially outweighs its probative value. Ill. R. Evid. 403
       (eff. Jan. 1, 2011). In this context, however, “unfairly prejudice” means that “the evidence
       in question will somehow cast a negative light upon a defendant for reasons that have
       nothing to do with the case on trial. [Citation.] In other words, the jury would be deciding
       the case on an improper basis, such as sympathy, hatred, contempt, or horror.” People v.
       Pelo, 404 Ill. App. 3d 839, 867 (2010). Here, nothing in the record supports the trial court’s
       statement that B.R.’s testimony about the test would be “extremely prejudicial” in the
       absence of the test device. We can see no way that B.R.’s testimony that she showed the
       defendant a home pregnancy test device indicating that she was pregnant would cast the
       defendant in an especially negative light, or that such testimony would be likely to arouse
       feelings of sympathy, horror, or disgust beyond those that might arise from the nature of the
       criminal charges against the defendant. Moreover, as noted, evidence should not be excluded
       on the basis of unfair prejudice unless the danger of such prejudice substantially outweighs
       its probative value. Ill. R. Evid. 403 (eff. Jan. 1, 2011); Pelo, 404 Ill. App. 3d at 867. Here,
       the proffered testimony has significant probative value, as it tends to show that B.R.
       communicated to the defendant that she was pregnant, while the danger of unfair prejudice
       is low. Accordingly, the proffered testimony may not be barred on the basis that it would be
       unfairly prejudicial.
¶ 25        The defendant contends that the court’s ruling should be read as a narrow ruling based
       on the lack of a proper foundation. It is not clear to us what the defendant means by

                                                  -8-
       “foundation” in this context. To the extent that the defendant is suggesting that, in order to
       admit the proffered testimony, the State would be obliged to establish that the home
       pregnancy test was in “proper working order” and that B.R. in fact used it correctly, this
       argument is misguided. When the State seeks to introduce evidence of test results as evidence
       that a particular condition really existed–as, for instance, when it seeks to introduce the
       results of a breath test to show that a defendant was intoxicated–it must first lay a foundation
       establishing that the test was performed in substantial compliance with the applicable
       standards. People v. Ebert, 401 Ill. App. 3d 958, 963 (2010). Here, however, the State is
       seeking to admit B.R.’s testimony about the test not as proof that she was really pregnant on
       a particular date, but to show that the defendant had notice that there was a substantial
       probability that she was pregnant. Because the proffered evidence would be introduced to
       show notice or knowledge, not a substantive fact, the State was not required to include a
       foundation regarding the test procedures in its proffer.
¶ 26        The defendant also argues that the home pregnancy test was of such uncertain probative
       value that any use of it would be improper. On this point, the defendant suggests that a court
       has the discretion to exclude particularly unreliable evidence, even if it is offered only to
       show a defendant’s state of mind. He argues that, for instance, the State could not carry its
       burden of proving knowledge through evidence that a fortune teller told the defendant that
       B.R. was pregnant.
¶ 27        The potential unreliability of evidence may be attacked in several ways. One such method
       is by subjecting it to the Frye test prior to trial. As we have discussed, home pregnancy tests
       (unlike fortune tellers) have a sufficient history of widespread use and effectiveness that they
       should not be subject to Frye. A second method is to attack the evidence as unreliable at trial,
       and this method remains open to the defendant. If the defendant wishes to assert that the
       home pregnancy test taken by B.R. was so unreliable that he did not believe the result that
       B.R. showed him, he may present testimony, cross-examine B.R., and argue to that effect at
       trial. The jury can then take all of that evidence into account in determining credibility and
       reaching its ultimate conclusion.
¶ 28        Lastly, the defendant compares home pregnancy tests to polygraph (“lie detector”) tests,
       the results of which may not be used as evidence. People v. Taylor, 101 Ill. 2d 377, 391
       (1984). The supreme court has explained that polygraph tests pose a special danger because
       they suggest to jurors that they need not make their own credibility determinations (because
       the polygraph will tell them who is lying), but the tests are not sufficiently accurate and
       reliable to prove guilt or innocence. Id. at 391-92. By contrast, home pregnancy tests do not
       purport to “testify” about the credibility of defendants or others, and thus do not encourage
       the jurors to abdicate making their own credibility assessments. Although the defendant
       argues that home pregnancy tests might have a tendency to over-persuade a jury in excess of
       their actual reliability, they are no different from other forms of scientific evidence or test
       results in that regard, and their reliability may be challenged at trial in the same manner.
       Accordingly, there is no basis for extending the per se bar against polygraph evidence to
       home pregnancy tests.



                                                 -9-
¶ 29                                     III. CONCLUSION
¶ 30       In our review of the trial court’s evidentiary ruling, we are mindful that the admissibility
       of evidence is an area in which trial courts exercise broad discretion, and we will reverse
       only for an abuse of that discretion. People v. Sutton, 349 Ill. App. 3d 608, 615 (2004). Even
       in discretionary rulings, however, legal errors receive special scrutiny.
           “[A] trial court must exercise its discretion within the bounds of the law. Where a trial
           court’s exercise of discretion has been frustrated by [its application of] an erroneous rule
           of law, appellate review is required to permit the exercise of discretion consistent with
           the law.” People v. Williams, 188 Ill. 2d 365, 369 (1999).
       Here, the trial court’s ruling was not in accord with the rules of evidence. As we cannot
       discern any sound legal basis for the exclusion of the proffered testimony of B.R. concerning
       the home pregnancy test, we reverse the trial court’s order barring the proffered testimony
       and remand for further proceedings consistent with this opinion.

¶ 31      Reversed and remanded.




                                                -10-